Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 11-13 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2012/0097955 as disclosed in the IDS).
As for claims 1 and 11, Wu et al. disclose in Figs. 1 or 5-6 and the related a display device, comprising an array substrate, the array substrate comprising: 
a substrate 10; 
a gate layer 110 formed on the substrate 10 and patterned to form a gate; 
an active layer 140 formed above the gate layer 10; 
a first signal electrode layer 130 formed on a side of the active layer 140 facing the gate layer and patterned to form a first signal electrode [0032]; 
a second signal electrode layer 160 formed on a side of the active layer 140 facing away from the gate layer 110, and patterned to form a second signal electrode [0032]; 
wherein the first signal electrode is one of a source or a drain [0032], and the second signal electrode is another one of the source or the drain [0032].  
The limitation “patterned” is drawn to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Because the product by process does not change the end product, Applicant’s claimed invention does not distinguish over prior art. See MPEP § 2113.

As for claims 2 and 12, Wu et al. disclose the array substrate according to claim 1 and 11, wherein the array substrate further comprises an etching barrier layer 150, and the etching barrier layer 150 is positioned between the active layer 140 and the second signal electrode 160 (fig. 6).  

As for claims 3 and 13, Wu et al. disclose the array substrate according to claim 2 and 12, wherein a through-hole 152 is formed in the etching barrier layer 150, the through-hole penetrates 152 the etching barrier layer 150 and forms a contact area with the active layer 140, and the second signal electrode 160 is (electrically) connected to the active layer in the contact area through the through-hole (fig. 1 or 6).  

As for claims 7 and 17, Wu et al. disclose the array substrate according to claim 1 and 11, wherein the active layer 140 is formed directly on a side of the first signal electrode 130 away from the substrate 10 (fig. 6).  

As for claims 8 and 18, Wu et al. disclose the array substrate according to claim 1 and 11, wherein a film layer thickness between the first signal electrode 130 and the second signal electrode 160 is equal to a channel length of the active layer 140 (fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6, 9, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Misaki et al. (US 2021/0119007 as disclosed in previous office action).
As for claims 4-6, 9, 14-16 and 19, Wu et al. disclose the array substrate according to claim 3, wherein the array substrate further comprises a pixel electrode 520, an insulating layer, the insulating layer (upper 150) is disposed on a (upper) side of the etching barrier layer (lower 150) away from the substrate 10, the pixel electrode 520 is disposed on a side of the insulating layer (upper 150) away from the substrate 10.
Wu et al. did not disclose the array substrate comprises the pixel electrode is connected to the second signal electrode through a through-hole penetrating the insulating layer, wherein an area where the pixel electrode contacts the second signal electrode covers an area where the second signal electrode contacts the 2active layer, wherein a thickness of the second signal electrode in the area where the second signal electrode contacts the active layer is greater than a thickness of the second signal electrode in a non-contact area, the first signal electrode layer is further patterned to form data lines.  
Misaki et al. disclose in Figs. 23-24 and the related text the array substrate comprises a pixel electrode 34/30pd is disposed on a side of the insulating layer 28/32, away from a substrate 12, the pixel electrode 34/30pd is connected to the second signal electrode 24dd through a through-hole 20a penetrating the insulating layer 28/32, wherein an area where the pixel electrode 34/30pd contacts the second signal electrode 24dd covers an area (area below the pixel electrode 34/30pd) where the second signal electrode 24dd contacts the 2active layer 18sl, wherein a thickness of the second signal electrode 24dd in the area where the second signal electrode 24dd contacts the active layer 18sl is greater than a thickness (corner lower portion of 24dd) of the second signal electrode in a non-contact area (fig. 24), a first signal electrode layer 24sd is further patterned to form data lines 24sl (fig. 23).  
Wu et al. and Misaki et al. are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wu et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wu et al. to include the pixel electrode is connected to the second signal electrode through a through-hole penetrating the insulating layer, wherein an area where the pixel electrode contacts the second signal electrode covers an area where the second signal electrode contacts the 2active layer, wherein a thickness of the second signal electrode in the area where the second signal electrode contacts the active layer is greater than a thickness of the second signal electrode in a non-contact area, the first signal electrode layer is further patterned to form data lines as taught by Misaki et al. in order to improve the performance and reduce the resistance (Misaki et al. [0033]).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al..
As for claims 10 and 20, Wu et al. disclosed substantially the entire claimed invention as applied in claims 1 and 11, except a thickness of the active layer is in a range of 100 nm to 500 nm.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a thickness of the active layer is in a range of 100 nm to 500 nm, in order to optimize the performance of the device. 
Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG Q TRAN/Primary Examiner, Art Unit 2811